DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 6 and 14 are objected to because of the following informalities: In Claim 6, “sodium chloride” should not be capitalized, and in Claim 14, there is a typographical error in line 7 of the claim, and the phrase “in onto” should be corrected. Also in Claim 14, line 10, since the claim recites a singular baked wafer, it should not also recite “before they become rigid”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-9, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (USPA 2011/0027412), made of record by Applicant.
Regarding amended Claims 1, 2, 4, 5, 7-9, 12, 13, Spence teaches a reduced sugar wafer composition and a baked wafer, as Spence teaches a composition which may be made into various forms made into a dough during processing, produced by conventional baking methods, where the form could be a wafer, and where conventional baking methods include skillets, ovens, etc. (Paragraph 23). Spence teaches the composition comprises flour such as wheat flour in an amount of about 10% to about 50% by weight 
Regarding amended Claim 3, Spence teaches optional ingredients including milk products, and teaches examples of milk products include milk, and teaches suitable amounts of these optional ingredients range from about 0.5% to about 35% by weight of the composition (Paragraphs 44-46 and 59). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included milk in an amount within the claimed range, in light of the teachings of Spence.

Claims 6, 10, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Spence (USPA 2011/0027412) in view of Huang (WO 02/39820), both made of record by Applicant.
Regarding amended Claims 6, 10, 11 and 14, Spence is relied upon as above in the rejection of Claim 1.
Regarding amended Claim 6, Spence teaches flavorings and optional components that can be added to the composition, in amounts in the range of about 0.01% to about 50% by weight (Paragraphs 44-46), but does not specifically teach sodium chloride in an amount in the range of 0.1-1% by weight. 

Regarding amended Claims 10-11, Spence is taken as cited above and teaches water content in the dough composition and teaches that water may be added to the composition as a processing aid to facilitate dough formation (Paragraph 49). However, Spence teaches less than the claimed range of 35-45% by weight water.
However, Huang teaches dough or batter compositions that have the above disclosed ingredients and in relation to the water content of the composition, Huang teaches that the water in the dough or batter hydrates the solid ingredients and provides structure and texture to the product, and teaches that if too much water is used, the dough or batter may be too thin to properly process and that too much water may require an extended baking time to provide the baked good. Huang also teaches that, conversely, too little water can provide the dough or batter that is too think, in which ingredients are not completely hydrated (Page 7, lines 10-22). Huang teaches, like Spence, that once the baked good is cooked, the moisture content is no greater than 
Therefore, it is submitted that it would have been well within the skill of one of ordinary sill in the art to have adjusted the water content depending on the preparation of a dough or batter, and to have used an optimal amount of water to ensure proper hydration of solid ingredients and most efficient processing of the composition into a baked wafer composition. Regarding Claim 11 and the claimed viscosity range, it is submitted that since Spence in view of Huang render obvious the claimed water content, the resulting batter composition would have a viscosity within the claimed range. This determination is particularly in the light of the fact that Spence in view of Huang in combination teach comparable amounts of the other components of flour, sucrose, oil/fat, fiber.
Regarding amended Claim 14, Spence in view of Huang are taken as cited above and teach or render obvious the method of manufacturing a sugar reduced wafer comprising the steps of providing a composition as claimed, in light of the rejection of Claim 1 above, adding the composition onto baking plates, as Spence in view of Huang teach rolling out the dough onto a baking tray, which is seen to meet the limitation of a baking plate, to a thickness of approximately 6 mm, cutting into desired shapes and baking in an oven at 220°C for 10-12 minutes and 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368.  The examiner can normally be reached on Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        7/15/2021